Citation Nr: 0301279	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for cognitive deficits, 
claimed as due to undiagnosed illness.

(The claims of entitlement to service connection for 
dizziness, total body soreness, fatigue, shortness of 
breath, hypertension and left anterior fascicular block, 
nausea, and headaches, each claimed as due to undiagnosed 
illness, will be the subjects of a later decision).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1956 to 
April 1958, and from November 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision in which the 
RO denied service connection for dizziness, total body 
soreness, fatigue, shortness of breath, hypertension and 
left anterior fascicular block, nausea, headaches, and 
dementia (the later of which has been recharacterized, 
herein, as cognitive deficits).  The veteran filed a 
notice of disagreement in December 1999 and a statement of 
the case (SOC) was issued in February 2000.  The veteran 
submitted a substantive appeal in November 2000, with no 
hearing requested.

The Board's decision on the claim for service connection 
for cognitive deficits, claimed as due to undiagnosed 
illness, is set for below.  The Board is undertaking 
additional development on the claims of entitlement to 
service connection for dizziness, total body soreness, 
fatigue, shortness of breath, hypertension and left 
anterior fascicular block, nausea, and headaches, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After giving notice and reviewing any 
response, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The veteran served in Saudi Arabia from January 1991 
to June 1991 as a medical specialist for the U.S. Army. 

2.  The preponderance of the competent and persuasive 
medical evidence of record indicates that the veteran 
currently has extensive cognitive deficits not 
attributable to organic or psychiatric impairment.


CONCLUSION OF LAW

The criteria for service connection for cognitive 
deficits, as due to undiagnosed illness, have been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that prior to the 
initiation of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They 
also include an enhanced duty on the part of VA to notify 
a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, and the Board's 
favorable disposition of the claim the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection 
for cognitive deficits, claimed as due to undiagnosed 
illness, has been accomplished.  In any event, as the 
Board renders a favorable decision on the matter, the 
Board finds that adjudication of the claim on appeal at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.

Factual Background

In May 1997, the veteran filed an informal claim of 
service connection for "Gulf War" syndrome manifested as 
headaches, short-term memory loss, dizziness, total body 
soreness, nausea, chronic fatigue syndrome, shortness of 
breath, and abnormal electrocardiogram (EKG). In his 
formal statement of claim in June 1997, the veteran 
provided an onset date of June 1992.  He indicated that 
the Hampton VA Medical Center (VAMC) provided all post-
service medical treatment for his claimed disorders.  In 
July 1997, the RO notified the veteran of the evidence 
that he should identify or obtain in support of his 
claims.  

The RO subsequently requested verification of the 
veteran's service and service medical records.  The 
veteran's report of separation (Form DD214) documented 
service from May 1956 to April 1958 in the U.S. Army, and 
from November 1990 to June 1991 in the U.S. Army Reserve.  
Service personnel records documented oversea service in 
Saudi Arabia as a medical specialist from January 1991 to 
June 1991.  The veteran's awards included the Southwest 
Asia Service Medal with three Bronze Service Stars and the 
Kuwait Liberation Medal.  

The veteran was examined in May 1975, March 1979, and June 
1982.  He was listed as normal on clinical evaluation.  
The veteran underwent reexamination in July 1986.  The 
veteran denied loss of memory by medical history.  On 
separation examination in March 1991, the veteran was 
evaluated as normal.  The veteran denied a medical history 
of loss of memory.  In May 1991, the veteran reported no 
disease or injuries while in the Southwest Asia region. 

In March 1997, the veteran was provided a Persian Gulf War 
Registry examination screening.  Computed tomography (CT) 
scan of the veteran's head revealed no evidence of midline 
shift, enhancing lesion, extra-axial fluid collection, or 
any significant intracranial abnormality. 

A neuropsychological assessment at the Hampton VAMC was 
provided in July 1997.  The veteran complained of fatigue 
and lack of interest in pursuing usual interests.  On 
observation, the VA examiner noted problems in even basic 
abstraction.  The veteran's ability to state similarities 
between words fell within the borderline range of 
functioning compared to peers.  The veteran's score was 
mildly to moderately impaired on a complex, abstract 
reasoning test requiring the generation of hypotheses and 
the ability to profit from mistakes.  The veteran's 
overall immediate memory ability fell within the low 
average range.  His thirty-minute delayed memory was 
variable, but essentially intact across stimuli.  No 
aphasia was noted, and sensory functions appeared intact.  
The veteran's motor speed was moderately impaired on the 
right side, and mildly impaired on the left side.  There 
were mild problems noted in attention and concentration.  
The VA examiner concluded that the veteran had mild post-
traumatic stress disorder, explaining mild, immediate 
memory problems.  However, the veteran level of 
physiological distress would not account for the extent of 
cognitive deficits observed.  The veteran scored within 
the impaired range on testing, and the veteran evidenced 
impairment in basic and complex abstraction, bilateral 
motor deficits, and attention/concentration deficits.  The 
VA examiner recommended mental health and neurological 
examinations.

By VA examination report of August 1997, the veteran 
presented complaints of, among other things, short-term 
memory loss.  Following a comprehensive physical 
examination, the VA examiner diagnosed short-term memory 
loss.

In October 1997, the veteran submitted a statement, 
indicating that he had no additional evidence to submit.  
He added that all of his treatment records were held at 
the Hampton VAMC.

Updated treatment records were received from the Hampton 
VAMC.  By magnetic resonance imaging (MRI) findings dated 
in February 1998, the veteran's brain was deemed normal.  
No cause of cognitive decline was identified.  The veteran 
did not have significant atrophy in any of the cerebral 
lobes and the basal ganglia were unremarkable.  There were 
no mass lesions, hydrocephalus, or hematomas.  The MRI 
findings showed mild paranasal sinus disease.  

Records from the Hampton VAMC include a June 1998 report 
regarding the veteran's neuropsychological reevaluation.  
The veteran demonstrated moderate impairment of complex 
abstract reasoning, mild impairment of immediate memory, 
and mild to moderate impairment of delayed memory.  The 
veteran's fine motor coordination was intact on the right, 
but mildly impaired on the left (representing a decrease 
in the left-hand strength).  Motor speed worsened 
bilaterally, with mild to moderately impaired right hand 
speed, and moderately impaired left-hand speed.  Formerly, 
the veteran's right hand speed was within normal limits.  
In conclusion, the VA physician found the veteran more 
dysphoric that prior assessment.  The increased affective 
disturbance would account for the decrease in motor 
ability bilaterally, but did not account for the marked 
decrease in complex, abstract reasoning.  The VA physician 
opined that decreased functioning was most likely due to 
the veteran's cerebrovascular disease.  No rationale for 
the opinion was provided.

A VA neurological examination was provided in late June 
1998.  The veteran reported memory loss, headaches, 
dizziness, and fatigue.  The VA examiner cited the July 
1997 neuropsychologic examination report in which the VA 
psychologist provided that mild PTSD explained immediate 
memory problems.  However, the VA examiner added the level 
of psychological distress noted would not account for the 
extent of cognitive deficit seen.  On neurological 
assessment, the VA examiner's findings were generally 
normal.  However, the veteran demonstrated altered left-
upper extremity rapid alternative movements and vibration 
in the lower extremities was 50 percent that of upper 
extremities.  The veteran declined hopping on both feet 
and toe walking because of dizziness and pain, 
respectively.  All laboratory and diagnostic studies were 
reported as normal.  The VA examiner diagnosed 
intellectual dysfunction, etiology not determined 
(possible in part due to PTSD); and possible impairment of 
rapid alternating movement in the left upper extremity.  
In an addendum, the VA examiner furthered that, based on 
neuropsychiatric testing performed in June 1998, the 
veteran's decreased functioning was due to cerebrovascular 
disease, or hypertensive vascular disease.  No other 
organic condition was found.  

A VA examination of the brain was provided in June 1999.  
The VA examiner stated that she would address the issues 
of possible PTSD or organic brain disorder.  Citing the VA 
treatment records previously associated with the claims 
folder and her findings on clinical interview, the VA 
examiner concluded that the veteran's memory problems 
exceeded what would be expected from one suffering simple 
PTSD.  She was unsure of the etiology, but indicated that 
the veteran's memory problems seemed related to his 
service in the Persian Gulf.  The VA examiner noted that 
that the veteran made efforts to overcome his limitations, 
and represented himself fairly.  She diagnosed PTSD, 
combat-related, and dementia, mild to moderate, etiology 
unknown.

In June 1999, the RO obtained a list of diagnoses provided 
by the Hampton VAMC  Gulf War clinic.  Possible organic 
brain syndrome was provided as a diagnosis following 
Persian Gulf War evaluation.  Clinical evidence underlying 
the diagnosis was not provided.

In December 1999, the RO obtained updated treatment 
records from the Hampton VAMC.  According to the updated 
records, the veteran was evaluated for organic brain 
syndrome, as his neuropsychological evaluation showed 
multiple cognitive deficits.  Following a comprehensive 
examination and review of the medical evidence previously 
obtained, in July 1998, the VA neurologist diagnosed 
tension headaches; mild PTSD; hypertension; and 
hypercholesterolemia.  He had no organic explanation for 
the veteran's cognitive deficits.  In December 1998, the 
veteran was treated following complaints of nausea and 
headaches.



Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 West 1991 & Supp. 2002).  Such a 
determination requires a finding of a current disability 
that is related to an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service or during the applicable presumptive period.  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or a combination of illnesses 
manifested by one or more signs or symptoms, which 
include, but are not limited to, fatigue; muscle or joint 
pain; neurological signs or symptoms; neuropsychological 
signs or symptoms; signs or symptoms involving the 
respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006, and 
must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Under the applicable criteria, a Persian Gulf War veteran 
is one who served in active military service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d). 

Inasmuch as the veteran in this case served in Saudi 
Arabia from January 1991 to June 1991 as a medical 
specialist for the U.S. Army, the Board finds that he is a 
Persian Gulf War veteran within the meaning of the 
applicable statute and regulation.  The question remains, 
however, as to whether the record presents a sound medical 
basis for attributing his cognitive deficits to his 
Persian Gulf War service-specifically, as a manifestation 
of chronic disability due to undiagnosed illness.  
Following a review of the medical evidence of record in 
light of the above criteria, the Board finds that it does.

As indicated above, neuropsychological assessment in July 
1997 provided that the veteran experienced problems in 
basic and complex abstraction and attention deficits, 
suggesting an apparent organic brain condition; however, a 
follow-up MRI report in February 1998 indicated that there 
was no organic cause for the veteran's cognitive decline.  
A June 1998 VA neuropsychiatric report reflected 
consistent findings, as the examiner found no cause for 
marked decrease in complex, abstract reasoning.  Notably, 
while on neurological reassessment and on psychiatric 
examination, each physician identified the veteran's 
cardiovascular problems as the possible source of the 
veteran's cognitive decline, the Board finds that neither 
physician provide a rationale for the opinion expressed-
specifically, there is no indication that either opinion 
was based upon either current, or review of prior, MRI 
findings.  Hence, the Board finds such opinions of less 
probative value than those supported by specific 
rationale, to include laboratory test results.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).  
Significantly, the Board notes that a subsequent June 1999 
VA examiner opined, based upon a review of the evidence of 
record, that the veteran's dementia had no organic basis, 
or basis in existing post-traumatic stress disorder; that 
examiner suggested that dementia may be related to the 
veteran's Persian Gulf service.  Finally, in December 
1999, a VA neurologist reiterated that there was no 
organic explanation for the veteran's cognitive deficits.  

In light of the foregoing, the Board finds that the 
preponderance of the medical opinion evidence of record 
indicates that the veteran currently has extensive 
cognitive deficits not attributable to psychiatric or 
organic impairment.  As such, and in view of the veteran's 
Persian Gulf War service, the Board finds that the 
criteria for service connection for cognitive defects, as 
a manifestation of chronic disability due to undiagnosed 
illness, have been met.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for cognitive deficits, as due to 
undiagnosed illness, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

